Exhibit 10.10


EXECUTION COPY



EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) dated February 2, 2016 by and between
BankUnited, Inc., a Delaware corporation (the “Company”), and John A. Kanas
(“Executive”).
WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated August 18, 2010 as amended and restated on August 29, 2012 (the
“Original Agreement”);
WHEREAS, having taking into consideration the factors set forth in the Company’s
Policy on Incentive Compensation, the Company has determined that retaining the
services of the Executive pursuant to the terms of this Agreement is in the best
interests of the Company; and
WHEREAS, the Company and Executive desire to enter into this Agreement setting
forth the terms and conditions of Executive’s continued employment with the
Company and service to BankUnited, a national banking association organized
under the laws of the United States of America (“BankUnited”).
NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1. Term of Employment.
Subject to the provisions of Section 6 of this Agreement, Executive shall
continue to be employed by the Company for a period beginning on January 1, 2016
(the “Effective Date”) and ending on the third anniversary of the Effective Date
(the “Employment Term”), on the terms and subject to the conditions set forth in
this Agreement; provided, that commencing on the third anniversary of the
Effective Date and on each anniversary thereafter, the Company and Executive may
mutually agree to extend the Employment Term for an additional period; provided,
further, that if the Employment Term would expire on or following the date of
the first public announcement of a transaction or other event that would
constitute a “Change in Control” (as defined in the BankUnited, Inc. 2014
Omnibus Equity Incentive Plan, as in effect on the Effective Date) and prior to
consummation of such Change in Control, the Employment Term shall be
automatically extended for a period of one year from the date the Employment
Term would otherwise expire. Notwithstanding the foregoing, the Employment Term
shall not be automatically extended on or following the date on which such
potential Change in Control is terminated or abandoned.
2. Position.
(a) During the Employment Term, Executive shall serve as Chief Executive Officer
of the Company. Executive shall report directly to the board of directors of the
Company (the “Board”) and shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in a similar



        


    

--------------------------------------------------------------------------------



executive capacity in a company the size and nature of the Company. If
requested, Executive shall also serve as an officer or member of the board of
directors of the Company’s subsidiaries, in each case, without additional
compensation.
(b) During the Employment Term, Executive will devote Executive’s business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or materially interfere with the rendition of
such services either directly or indirectly, without the prior consent of the
Board; provided that nothing herein shall preclude Executive, (i) from engaging
in charitable and civic activities, including accepting appointment to or
continuing to serve on any board of directors or trustees of any charitable
organization or (ii) from continuing to, or subject to the prior approval of the
Board, from accepting appointment to serve on any board of directors or trustees
of any business corporation; provided in each case, and in the aggregate, that
such activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Sections 7 or 8.
3. Compensation.
(a)    Base Salary. During the Employment Term, the Company shall pay Executive
a base salary at the annual rate of $1,300,000. Executive’s base salary may be
increased as may be determined from time to time in the discretion of the Board,
taking into account increases in base salary provided to other officers and
employees of the Company. Executive’s annual base salary, as in effect from time
to time, is hereinafter referred to as the “Base Salary.”
(b)    Annual Incentive. Executive shall be eligible to earn an annual incentive
award (“Annual Incentive”) pursuant to the terms of the Company’s annual
incentive plan as in effect from time to time (the “Annual Incentive Plan”).
With respect to each twelve month performance period under the Annual Incentive
Plan ending during the Employment Term, Executive’s target incentive amount
equal to 150% of Executive’s Base Salary (“Target Annual Incentive”), with the
actual Annual Incentive amount to be based upon the achievement of performance
criteria that have been established by the compensation committee (the
“Compensation Committee”) of the Board in consultation with Executive for the
applicable performance period and the terms of the Annual Incentive Plan. The
Annual Incentive shall be paid as soon as practicable following the Compensation
Committee’s determination of Executive’s Annual Incentive for the completed
performance period but in no event later than 60 days following the last day of
the performance period to which such Annual Incentive relates.
(c)    Long-Term Incentive Awards.
(i) Performance Units. In each calendar year during the Employment Term
(generally expected to occur during the first calendar quarter of the year), the
Company shall grant to Executive restricted stock units in accordance with this
Section 3(c)(i) (the “Performance Units”) having a grant date fair value equal
to 92.5% of Executive’s Base Salary (the “Target LTI Award”), with the final
value of each award to be determined by the Compensation Committee as soon as
reasonably practicable following the end of the

2





--------------------------------------------------------------------------------



applicable Performance Period (but in no event later than 60 days following the
end of each Performance Period and, in the case of the Performance Period ending
on the last day of the Employment Term, notwithstanding the expiration of the
Employment Term) based on the level of achievement of pre-established
performance criteria with respect to the 3 year period beginning on January 1 of
the year in with the Performance Units are granted (each such period, a
“Performance Period”). The applicable performance criteria with respect to each
Performance Period shall be established by the Compensation Committee in
consultation with Executive. The Shares (as defined in the Plan) in respect of
each grant of Performance Units shall be issued as soon as reasonably
practicable following the end of the applicable Performance Period (but in no
event later than 60 days following the end of each Performance Period), subject
to Executive’s continued employment with the Company. Each Annual Performance
Unit Award shall be subject to the terms and conditions of the Plan and the
applicable award agreement, which award agreement shall be substantially in the
form attached hereto as Exhibit A; provided, that the performance criteria set
forth in subsequent award agreements may be updated by the Compensation
Committee at the time of such grant. Notwithstanding anything contained in this
Agreement to the contrary, upon the consummation of a Change in Control, the
Performance Units shall automatically convert to time-based restricted stock
units (“Converted RSUs”) pursuant to the terms of the applicable award
agreement, and, following such conversion, shall be treated as a time-based
equity awards for purposes of this Agreement.
(ii)    Restricted Stock Units. In each calendar year during the Employment
Term, Executive shall receive a grant of restricted stock units in accordance
with this Section 3(c)(ii) having a grant fair date value equal to 92.5% of
Executive’s Base Salary (the “Restricted Stock Units”). Subject to Executive’s
continued employment with the Company, except as set forth in the applicable
award agreement, one-third (1/3) of such Restricted Stock Units shall vest on
December 31 of each of the first three calendar years following the grant date.
The Restricted Stock Units shall be subject to the terms and conditions of the
Plan and the award agreement attached hereto as Exhibit B.
4.    Employee Benefits.
During the Employment Term, Executive shall be entitled to participate in
employee benefit plans (other than annual bonus and incentive plans) of the
Company and its subsidiaries as in effect from time to time on the same basis as
those benefits are generally made available to other senior executives of the
Company (the “Benefit Plans”). During the Employment Term, Executive shall also
be eligible to receive such perquisites generally made available to senior
executives of the Company as determined in the sole and absolute discretion of
the Board following consultation with Executive (the “Perquisites”).
Notwithstanding anything contained in this Section 4 to the contrary, Executive
shall be entitled to participate in the benefit plans and perquisites set forth
on Exhibit C hereto (such benefit plans and perquisites (the “Specified
Benefits”), together with the Benefit Plans and Perquisites, collectively,
the “Employee Benefits”).
5.    Business Expenses.

3





--------------------------------------------------------------------------------



During the Employment Term and in accordance with the Company’s policies,
Executive shall be entitled to be reimbursed for reasonable and customary
business expenses incurred by Executive in connection with the performance of
Executive’s duties hereunder.
6.    Termination.
The Employment Term and Executive’s employment hereunder may be terminated by
the Company at any time and for any reason upon at least 30 days’ advance Notice
to Executive (provided, however, that a termination with Cause (as defined
below) shall be effective immediately, subject to any applicable procedures set
forth in the definition of Cause) and by Executive upon at least 30 days’
advance Notice of any such resignation of Executive’s employment, other than as
a result of Executive’s death. Notwithstanding any other provision of this
Agreement, the provisions of this Section 6 shall exclusively govern Executive’s
rights upon termination of employment with the Company and its subsidiaries
(except with respect to any equity arrangements, which shall be exclusively
governed by the terms of such equity arrangements).
(a)    By the Company with Cause or By Executive other than as a result of Good
Reason.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company with Cause and shall terminate automatically upon the
effective date of Executive’s resignation other than for Good Reason (as defined
in Section 6(c)(ii)), provided that (as set forth above) Executive will be
required to give the Company at least 30 days’ advance Notice of a such a
resignation.
(ii)    For purposes of this Agreement, “Cause” shall mean Executive’s:
(A) Personal Dishonesty, (B) Incompetence and Willful Misconduct, (C) willful or
intentional failure to perform Specified Duties, (D) willful violation of any
law, rule, or regulation (other than Excluded Offenses) or final
cease-and-desist order (it being understood that unless Executive is indicted or
charged by a court of competent jurisdiction with the applicable violation, the
Board shall have the burden of proving the occurrence thereof by clear and
convincing evidence), or (E) willful and material breach of any Material
Provision of the Agreement. Notwithstanding the above, in each case, “Cause”
shall cease to exist for an event on the one hundred eightieth (180th) day
following the later of (x) its occurrence or (y) the actual knowledge thereof by
a majority of the Board (not including Executive or any other employee of the
Company and its subsidiaries, if applicable) that the conduct has occurred and,
if applicable, such conduct has resulted in the requisite consequences required
hereunder, unless the Company has given Executive a Notice thereof prior to such
date. A termination of Executive shall not be deemed to be with “Cause” unless
and until there shall have been delivered to Executive a copy of a finding
approved by a majority of the Board (in each case, not including Executive or
any other employee of the Company or its subsidiaries, if applicable),
concluding that, in the good faith opinion of such majority, Executive has
engaged in the conduct described in one or more of the clauses above, specifying
the particulars thereof in reasonable detail and demonstrating that no cure by
Executive was effected following giving Executive thirty (30) days to cure such
conduct after Notice by the

4





--------------------------------------------------------------------------------



Company to Executive of such conduct, or, in the case of clause (B) above, to
cure the negative impact of such conduct after Notice by the Company to
Executive of such conduct, or in the Board’s good faith reasonable judgment, no
cure is possible at such time (it being understood that the matters in clauses
(A) and (D) of this definition shall not be subject to any opportunity to cure)
(such notice, a “Cause Notice”). Notwithstanding any provision herein to the
contrary, no act, or failure to act, shall be deemed willful or intentional if
Executive can demonstrate that Executive acted in a good faith belief that such
action was in the best interests of the Company and its subsidiaries.
(iii)    For purposes of this Agreement, “Excluded Offenses” shall include any
motor vehicle related offenses and any other violation of any law, rule, or
regulation that does not constitute a felony.
(iv)    For purposes of this Agreement, “Personal Dishonesty” shall mean
Executive’s theft, embezzlement, fraud or similar conduct with respect to the
Company or any of its subsidiaries or its or their property (other than de
minimis property).
(v)    For purposes of this Agreement, “Incompetence and Willful Misconduct”
shall mean Executive’s willful, intentional or gross misconduct in connection
with his duties to the Company or any of its subsidiaries (other than such
failure resulting from Executive’s Disability) that results in material adverse
harm to the Company and its subsidiaries, taken as a whole.
(vi)    For purposes of this Agreement, “Specified Duties” shall mean
Executive’s duty to follow lawful and reasonable orders of the Board, the
failure of which to follow, could reasonably be expected to materially and
adversely impact the Company and its subsidiaries taken as a whole (other than
such failure resulting from Executive’s Disability).
(vii)    For purposes of this Agreement, “Material Provision” shall mean
Sections 7 and 8 of this Agreement.
(viii)    If Executive’s employment is terminated by the Company with Cause (or
Executive resigns at a time when grounds for Cause exist, provided that the
Board shall have delivered a Cause Notice to Executive within ten (10) business
days of such termination of employment), or Executive voluntarily resigns
without Good Reason, Executive shall be entitled to receive:
(A)    the Base Salary, if any, accrued through the date of termination, payable
within fifteen days following the date of such termination;
(B)    any Annual Incentive awarded by the Board, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 3(b) (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement, in which case such amount shall be
paid as is provided under such arrangement); and

5





--------------------------------------------------------------------------------



(C)    such fully vested and non-forfeitable Employee Benefits, if any, as to
which Executive may be entitled under the employee benefit plans of the Company
(the amounts described in clauses (A) through (C) hereof being referred to as
the “Accrued Rights”).
Following such termination of Executive’s employment, except as set forth in
this Section 6(a)(viii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
(b)    Disability or Death.
(i)    The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company by reason of
Executive’s Disability. The term “Disability” shall mean: Executive’s inability,
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twelve (12) consecutive month period, to perform Executive’s
employment duties hereunder as a result of Executive’s becoming physically or
mentally incapacitated. Any question as to the existence of such Disability of
Executive as to which Executive and the Company cannot agree shall be verified
in writing by a physician selected by the Board and Executive jointly (or if
they cannot agree, a physician selected by the Board and reasonably acceptable
to Executive). The determination by such physician of Disability that is
delivered in writing to the Company and Executive shall be final and conclusive
for all purposes of this Agreement.
(ii)    Upon termination of Executive’s employment hereunder by reason of either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive the Accrued Rights.
(iii)    Upon termination of Executive’s employment hereunder by reason of
either Disability or death:
(A)    the Restricted Stock Units (and any other time-based equity awards) shall
vest as of the termination date; and
(B)    the Performance Units (and any other performance-based equity awards)
shall remain outstanding through completion of the applicable performance period
and vest based on actual achievement of the performance criteria; provided, that
if such termination of employment occurs either on, prior to or following a
Change in Control, then, in each case, the Converted RSUs shall vest on the
later to occur of the (i) date of such Change in Control and (ii) termination
date.
(iv)    In addition, upon termination of Executive’s employment hereunder by
reason of either Disability or death, Executive (to the extent applicable and to
the extent Executive participated in such plans immediately prior to such
termination) and Executive’s eligible dependents (to the extent covered under
such plan immediately prior to such termination) shall be entitled to receive
continued coverage under the Company’s group health

6





--------------------------------------------------------------------------------



plans (or to the extent such coverage is not permissible under the terms of such
plan(s), comparable coverage), at the Company’s sole expense, until twenty-four
(24) months from Executive’s date of termination of employment with the Company
(such period, the “Coverage Period”); provided, that if Executive is terminated
by reason of Disability and subsequently becomes eligible for comparable
coverage under another employer’s health plans, the continued coverage under the
Company’s plans shall be secondary; provided, further, that if such continued
coverage cannot be provided under the applicable plan(s) for longer than
eighteen months, the Company shall pay Executive (or his estate, as applicable),
on the first business day of each month thereafter, an amount equal to the
premium subsidy the Company would have otherwise paid on Executive’s behalf for
such coverage during the balance of the twenty-four month period. The COBRA
health care continuation coverage period under Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”), or any replacement or successor
provision of United States tax law, shall run concurrently with the Coverage
Period. The benefits described in this Section 6(b)(iv) are hereinafter referred
to as the “Continued Benefits.”
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 6(b), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.
(c)    By the Company without Cause or Voluntary Resignation by Executive for
Good Reason.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or voluntarily by Executive for Good
Reason.
(ii)    For purposes of this Agreement, “Good Reason” shall mean: (A) material
reduction in Executive’s Base Salary, Target Annual Incentive or Specified
Benefits; (B) removal of Executive from the position of Chairman of the Board
and Chief Executive Officer of the Company or Chief Executive Officer and
Chairman of the board of directors of BankUnited (in each case, other than as a
result of Cause or Disability); provided, however, that removal of Executive
solely from his position as Chairman of any such boards to comply with any
regulatory, legal, exchange or similar requirement shall not constitute Good
Reason; (C) material diminution in Executive’s title, reporting relationship,
duties or responsibilities (other than as a result of Cause or Disability); (D)
failure of the Company or its subsidiaries to pay any compensation to Executive
when due; or (E) relocation of Executive’s principal place of employment by more
than thirty (30) miles; provided, however, in each case, that no such event
shall constitute “Good Reason” unless Executive (x) notifies the Company in
writing of the existence of the event constituting Good Reason within sixty (60)
days of the occurrence thereof, (y) the event constituting Good Reason is not
cured within thirty (30) days from the receipt of such Notice to cure
and (z) Executive terminates employment within ninety (90) days following
expiration of the 30-day cure period referred to in clause (y) above.
(iii)    If, during the Employment Term, Executive’s employment is terminated by
the Company without Cause (other than by reason of death or Disability) or
Executive resigns for Good Reason, Executive shall be entitled to receive:

7





--------------------------------------------------------------------------------



(A)    the Accrued Rights;
(B)    payment of an aggregate amount equal to two (2) times the sum of
Executive’s (i) Base Salary and (ii) Target Annual Incentive, which aggregate
amount shall be payable to Executive in a lump sum within 60 days following
Executive’s termination of employment; provided, that if such termination of
employment occurs on or following a Change in Control, this payment shall
instead be in an aggregate amount equal to three (3) times the sum of (i) and
(ii) above;
(C)    payment of a pro-rated Annual Incentive based on actual achievement of
performance objectives for the year of termination, which shall be pro-rated
based on the number of days in the calendar year prior to the termination date
divided by 365 and payable to Executive at the same time such Annual Incentive
is otherwise paid by the Company; provided, that if such termination of
employment occurs on or following a Change in Control, this payment shall
instead be equal to a pro-rated Annual Incentive based on target performance
with proration calculated in the same manner as described above and payable to
Executive in a lump sum within 60 days following Executive’s termination of
employment;
(D)    the Restricted Stock Units (and any other time-based equity awards) shall
vest as of the termination date;
(E)    the Performance Units (and any other performance-based equity awards)
shall remain outstanding through completion of the applicable performance period
and vest based on actual achievement of the performance criteria; provided, that
if such termination of employment occurs either on, prior to or following a
Change in Control, then, in each case, the Converted RSUs shall vest on the
later to occur of the (i) date of such Change in Control and (ii) termination
date; and
(F)    the Continued Benefits; provided, that if Executive becomes eligible for
comparable coverage under another employer’s health plans, the continued
coverage under the Company’s plans shall be secondary.
The acceleration and amounts payable to Executive under subparagraphs (B), (C),
(D), (E) and (F) above, are subject to Executive providing a fully enforceable
release of all claims to the Company and its subsidiaries substantially in the
form attached hereto as Exhibit D (with any changes necessary to comply with
applicable law and/or make the release legally enforceable in the reasonable
judgment of the Company) no later than the 59th day following termination of
employment (and the Company may, at its sole election, defer the payment of any
such amount until the 60th day following termination of employment). Following
Executive’s termination of employment by the Company without Cause (other than
by reason of Executive’s death or Disability) or by Executive’s resignation

8





--------------------------------------------------------------------------------



for Good Reason, except as set forth in this Section 6(c)(iii), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.
(d)    Expiration of the Employment Term; Vesting of Equity Awards. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company. Upon any termination of Executive’s
employment following such expiration, (A) the Restricted Stock Units (and any
other time-based equity awards) shall vest as of the termination date and (B)
the Performance Units (and any other performance-based equity awards) shall
remain outstanding through completion of the applicable performance period and
vest based on actual achievement of the performance criteria; provided, that if
such termination of employment occurs either on, prior to or following a Change
in Control, then, in each case, the Converted RSUs shall vest on the later to
occur of the (i) date of such Change in Control and (ii) termination date. Any
accrued and vested rights of Executive as of the last day of the Employment Term
shall survive any termination of this Agreement or Executive’s termination of
employment hereunder.
(e)    Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 11(j) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a Notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.
(f)    Board/Committee Resignation. Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Board (and any committees thereof) and
the board of directors of BankUnited and any other subsidiary of the Company, if
applicable, and agrees to resign as an officer of each of the Company,
BankUnited and any subsidiary of the Company.
7.    Non-Competition; Non-Solicitation of Employees; Non-Disparagement.
(a)    Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its subsidiaries and accordingly agrees as
follows:
(i)    Executive will not, during the Employment Term and for eighteen months
following the termination during the Employment Term of Executive’s employment
by the Company for Cause or by Executive’s voluntary resignation without Good
Reason (the “Restricted Period”), directly or indirectly, own, manage, operate,
control or participate in the ownership, management, operation or control of, or
be connected as an officer, employee, consultant, partner, or director with, any
depository institution (as defined in 12 U.S.C. Section 1813(c)(1)) or holding
company thereof that (i) has more than 50% of its deposits (as defined in 12
U.S.C. Section 1813(l)) in the State of Florida; (ii) has more than 50% of its
branches

9





--------------------------------------------------------------------------------



(measured by physical presence) in the State of Florida; or (iii) has its
principal place of business or headquarters in the State of Florida (a
“Competitive Business”).
(ii)    During the Restricted Period, Executive will not initiate or respond to
communications with any of the employees of the Company or its subsidiaries who
earned annually a base salary of $100,000 or more as a the Company or subsidiary
employee during the twelve-month period prior to the termination of such
individual’s employment with the Company or its subsidiaries, for the purpose of
soliciting such employee to work for any other business, individual,
partnership, firm, corporation, or other entity; provided, however, that this
prohibition will not apply to general advertising or solicitations made to the
public generally that are not specifically targeted at employees of the Company
or its subsidiaries.
(iii)    Executive will not at any time (whether during or after the Employment
Term), other than as required by law or by order of a court or other competent
authority, make or publish, or cause any other person to make or publish, any
statement that is disparaging or that reflects negatively upon the Company or
any of its subsidiaries or affiliates or any of the directors of the Company or
BankUnited or that is or reasonably would be expected to be damaging to the
reputation or business of the Company or any of its subsidiaries or affiliates
or any of the directors of the Company or BankUnited. The Company, on behalf of
itself and its respective directors and senior officers agrees that the Company
and its directors and senior officers will not at any time (whether during or
after the Employment Term), other than as required by law or by order of a court
or other competent authority, make or publish, or cause any other person to make
or publish, any statement that is disparaging or that reflects negatively upon
Executive, or that is or reasonably would be expected to be damaging to the
reputation or business of Executive.
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (x) is
not a controlling person of, or a member of a group which controls, such person
and (y) does not, directly or indirectly, own 5% or more of any class of
securities of such person.
(b)    It is expressly understood and agreed that although the parties to this
Agreement consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction, that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

10





--------------------------------------------------------------------------------



(c)    The period of time during which the provisions of this Section 7 shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.
8.    Confidentiality.
(a)    Executive will not at any time (whether during or after the Employment
Term) (x) retain or use for the benefit, purposes or account of Executive or any
other person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any person outside the Company or its subsidiaries or
affiliates (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information – including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals – concerning the past, current or future business, activities and
operations of the Company, its subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company or its subsidiaries or
affiliates on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.
(b)    “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed (including via subpoena); provided that Executive shall
give prompt Notice to the Company of such requirement of law, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment.
(c)    Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family, legal or financial advisors or governmental
agencies, the existence or contents of this Agreement; provided, that Executive
may disclose to any prospective future employer the provisions of this Agreement
provided they agree to maintain the confidentiality of such terms.
(d)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (ii) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not company property) that contain

11





--------------------------------------------------------------------------------



Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information and Executive’s rolodex (or other physical or
electronic address book); and (iii) fully cooperate with the Company regarding
the delivery or destruction of any other Confidential Information not within
Executive’s possession or control of which Executive is or becomes aware.
Notwithstanding the foregoing, Executive may retain Executive’s rolodex and
similar address books. To the extent that Executive is provided with a cell
phone number by the Company during employment, the Company shall cooperate with
Executive in transferring such cell phone number to Executive’s individual name
following termination.
9.    Specific Performance.
Executive acknowledges and agrees that the remedies at law for a breach or
threatened breach of any of the provisions of Sections 7 or 8 would be
inadequate and the Company and its subsidiaries would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company shall be entitled to seek a
temporary or permanent injunction or any other equitable remedy which may then
be available.
10.    Excise Tax.
(a)    If the tax imposed by Section 4999 of the Code, or any similar or
successor tax, (the “Excise Tax”) would apply absent this Section 10, to any
payments, benefits and/or amounts received by Executive as severance benefits or
otherwise, including, without limitation, any amounts received or deemed
received, within the meaning of any provision of the Code, by Executive as a
result of (and not by way of limitation) any automatic vesting, lapse of
restrictions and/or accelerated target or performance achievement provisions, or
otherwise, applicable to outstanding grants or awards to the Executive under any
of the Company’s equity incentive plans or agreements (collectively, the “Total
Payments”), then, as determined by Executive in his sole discretion, Executive’s
payments and benefits under this Agreement shall be either (A) paid and
delivered in full, or (B) paid and delivered to such lesser extent as would
result in no portion of such payments and benefits being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account all applicable
federal, state and local income and employment taxes and the Excise Tax, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits. If the Total Payments are to be reduced in accordance with the
preceding sentence, any such reduction shall be applied in the following order:
(i) payments that are payable in cash the full amount of which are treated as
parachute payments under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be
reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity the full amount
of which are treated as parachute payments under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and

12





--------------------------------------------------------------------------------



benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; and (v) all other non-cash benefits not otherwise
described in the foregoing clauses (ii) or (iv) will next be reduced pro-rata.
(b)    The calculations required to be made under this section shall be made in
writing by the Company’s independent public accountant (the “Accountants”). For
purposes of making the calculations required by this section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section. The Company shall bear all costs the Accountants may incur in
connection with any calculations contemplated by this section.
11.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof that would direct the application of the laws of any
other jurisdiction.
(b)    Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings among the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
If it is determined that it is necessary to amend, modify or alter this
Agreement (or the arrangements relating to compensation provided hereunder) in
order to comply with applicable legal and/or regulatory requirements or guidance
relating to compensation (including any formal and conclusive interpretation
thereof by any regulator or agency of competent jurisdiction), the Company and
Executive shall cooperate in good faith to implement such amendments,
modifications or alterations (it being understood that any such amendments,
modifications or alternations shall be implemented in a manner that seeks to
preserve to the extent possible the total compensation opportunities intended to
be provided hereunder). In the event of any inconsistency between this Agreement
and any other plan, program, practice or agreement of which Executive is a
participant or a party, this Agreement shall control unless such other plan,
program, practice or agreement specifically refers to the provisions of this
sentence.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

13





--------------------------------------------------------------------------------



(d)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(e)    Assignment. This Agreement, and all of the respective parties’ rights and
duties hereunder, shall be assignable or delegable only pursuant to a written
agreement executed by the parties hereto. Upon such assignment, the rights and
obligations of the respective parties hereunder shall become the rights and
obligations of such affiliate or successor person or entity.
(f)    Set-Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall not be
subject to set‑off, counterclaim or recoupment of amounts owed by Executive to
the Company or its subsidiaries. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor, except as
provided in Section 6(c)(iii)(E).
(g)    Compliance with Code Section 409A. The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the Code
(“Section 409A”) to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything herein to the contrary, (i) if at
the time of Executive’s termination of employment with the Company, Executive is
a “specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A), (ii) if any other payments of money or other benefits due
to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board that does not cause
such an accelerated or additional tax, (iii) to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Executive
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment shall be due to Executive under this
Agreement on account of any such termination until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A, and (iv) each amount to be paid or benefit to be provided to
Executive pursuant to this Agreement shall be construed as a separate identified
payment for purposes of Section 409A. To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the

14





--------------------------------------------------------------------------------



amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year; provided, however, that with respect to any
reimbursements for any taxes which Executive would become entitled to under the
terms of this Agreement, the payment of such reimbursements shall be made by the
Company no later than the end of the calendar year following the calendar year
in which Executive remits the related taxes. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 11(g); provided that neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect to thereto.
(h)    Regulatory Matters.
(i)    Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Company or BankUnited, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and
the Federal Deposit Insurance Corporation (the “FDIC”) regulation 12 C.F.R. part
359, Golden Parachute and Indemnification Payments.
(ii)    Notwithstanding anything herein contained to the contrary, if Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Company pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U. S. C. §1818(e)(3) or 1818(g)(1), the
Company’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings.
(iii)    Notwithstanding anything herein contained to the contrary, if Executive
is removed and/or permanently prohibited from participating in the conduct of
the Company’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Company under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of the Company and Executive shall not
be affected.
(iv)    Notwithstanding anything herein contained to the contrary, if the
Company is in default (within the meaning of section 3(x)(1) of the FDI Act, 12
U.S.C. §1813(x)(1), all prospective obligations of the Company under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Company and Executive shall not be affected.)
(v)    Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Company hereunder shall be terminated, except to
the extent that a continuation of this Agreement is necessary for the continued
operation of the Company: (i) by the Office of the Comptroller of the Currency
(“OCC”) or the FDIC, at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Company under the authority contained in
section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the OCC at the

15





--------------------------------------------------------------------------------



time the OCC approves a supervisory merger to resolve problems related to the
operation of the Company. The vested rights and obligations of the parties shall
not be affected.
(vi)    Compensation provided under this Agreement shall be subject to the terms
of any clawback/forfeiture policy adopted by the Company or its subsidiaries as
in effect from time to time, as well as any clawback/forfeiture provisions
required by law and applicable to the Company or its subsidiaries, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act.
(vii)    If and to the extent that any of the foregoing provisions shall cease
to be required by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.
(i)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death prior to receipt of all amounts payable to Executive
(including any unpaid amounts due under Section 6), such amounts shall be paid
to Executive’s beneficiary designated by him by Notice to the Company or, in the
absence of such designation, to Executive’s estate.
(j)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that Notice of change of address shall be effective only upon receipt (each such
communication, “Notice”).
If to the Company, addressed to:
BankUnited, Inc.
14817 Oak Lane
Miami Lakes, Florida 33016
Attention: General Counsel
If to Executive, addressed to the most recent address of Executive set forth in
the personnel records of the Company.


(k)    Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
(l)    Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its

16





--------------------------------------------------------------------------------



subsidiaries regarding the terms and conditions of Executive’s employment with
the Company and/or its subsidiaries.
(m)    Indemnification and Insurance. Executive shall be covered under the
Company’s and its subsidiaries’ director and officer indemnification insurance
policies and, subject to applicable law, shall be provided indemnification to
the maximum extent permitted by the Company’s and its subsidiaries’ charters,
by-laws and any other organizational documents and any indemnification agreement
between the Company or its subsidiaries and Executive, as applicable, with such
insurance coverage and indemnification to be in accordance with the Company’s
and its subsidiaries’ standard practices for senior executive officers but on
terms no less favorable than provided to any other senior executive officer or
director of the Company or its subsidiaries.
(n)    Cooperation. If and to the extent requested by the Company or any of its
subsidiaries, Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company and its subsidiaries.  In respect of the foregoing cooperation, the
Company shall provide reasonable compensation to Executive and shall reimburse
Executive promptly for reasonable out-of-pocket expenses (including travel
costs, lodging and meals); provided that such reimbursement shall be made no
later than the end of the calendar year after the year in which the expenses are
incurred.  This provision shall survive any termination of this Agreement.
(o)    Key-Man Insurance. The Company shall have the right to insure the life of
Executive for the sole benefit of the Company or its subsidiaries in such
amounts, and with such terms, as the Board may determine, with all premiums
payable thereon to be the obligation of the Company. Executive shall have no
interest in any such policy, but agrees to cooperate with the Company in
procuring such insurance, including by submitting to physical examinations and
executing all necessary documents, provided that no financial obligation is
imposed on Executive by any such documents.
(p)    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(q)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[Signature Page Follows this Page]



17





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




BANKUNITED, INC.




__________________________________________
By:
Title:




EXECUTIVE


__________________________________________
JOHN A. KANAS





        


    

--------------------------------------------------------------------------------




EXHIBIT A


Performance Unit Award Agreement




[See attached.]















        


    

--------------------------------------------------------------------------------




EXHIBIT B


Restricted Stock Unit Award Agreement




[See attached.]

    



--------------------------------------------------------------------------------




EXHIBIT C
BENEFITS AND PERQUISITES


During the Employment Term, Executive shall be entitled to the following
benefits and perquisites:


•
Participation in group life, hospitalization, medical, dental, health, accident
and short and long term disability plans.

•
4 weeks’ annual paid vacation.

•
Participation in a nonqualified deferred compensation plan.

•
Payment of professional dues and professional membership fees.

•
Provision of an automobile, up to a cost of $2,500 per month, and driver (at
market cost), for Executive’s use.












    



--------------------------------------------------------------------------------




EXHIBIT D




RELEASE OF CLAIMS


This Release of Claims is entered into by John A. Kanas (“Executive”).
WHEREAS, Executive and BankUnited, Inc. with offices at _______________
(the “Company”) entered into an Employment Agreement (the “Employment
Agreement”) dated February 2, 2016 that provides Executive certain severance and
other benefits in the event of an involuntary termination of Executive’s
employment without Cause or Executive’s resignation of employment for Good
Reason (each term as defined under the Employment Agreement);
WHEREAS, Executive’s employment has so terminated; and
WHEREAS, pursuant to Section 6(c)(iii) of the Employment Agreement, a condition
of Executive’s entitlement to certain severance and other benefits thereunder is
his Employment Agreement to this Release of Claims.
NOW, THEREFORE, in consideration of the severance and other benefits provided
under Section 6(c)(iii)(B), (C), (D), (E) and (F) of the Employment Agreement,
the sufficiency of which Executive hereby acknowledges, Executive agrees as
follows:
1.    Executive, for himself and his heirs, assigns, executors and
administrators, hereby fully and finally waives, discharges and releases the
Company Group (as defined below), including each of the Company Group’s past,
current and future parents, subsidiaries, and affiliates, and its and their
shareholders, members, directors, officers, employees, agents and
representatives, and each of their heirs and assigns (collectively, the
“Released Parties”), from any and all claims, suits, promises, contracts,
liabilities, obligations and damages arising on or prior to the date hereof
relating to his employment with the Company Group or his termination therefrom,
whether now known or later discovered, which he or anyone acting on his behalf
might otherwise have had or asserted, including, but not limited to, any express
or implied contract of employment claims (whether written or oral), claims
arising under tort, covenant, public policy or otherwise, claims under Title VII
of the Civil Rights Act of 1964, as amended, the Family and Medical Leave Act of
1993, Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Americans with Disabilities Act
of 1991, as amended, the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Notification Act, claims under the laws,
including the labor laws of any state or locality, all claims under related
common law, statutes, and administrative and executive orders at the federal,
state and local levels of government, and any claims to any payments or benefits
from employment with the Company Group, including, but not limited to, claims
for salary, bonuses, unvested stock options, severance pay, vacation pay or any
benefits under the Employee Retirement Income Security Act of 1974, as amended,
other than: (i) those benefits set forth in Section 6(c)(iii) of the Employment
Agreement, (ii) any rights Executive has to indemnification or coverage under
directors’ and officers’ liability insurance policies, (iii) any direct or
indirect holdings of equity in the Company and its subsidiaries or affiliates or
any

1



--------------------------------------------------------------------------------




vested awards (or awards which may vest) which Executive has under any equity,
equity-based, profits interest, stock option or similar plan, agreement or
program, which equity and awards shall be subject to all the terms and
conditions of such documents, and (iv) any claims for accrued and vested
benefits under any of the Company Group’s employee retirement and welfare
benefit plans. In addition, Executive represents that no incident has occurred
during his employment with the Company Group that could form the basis for any
claim by him against the Company Group under the worker’s compensation laws of
any jurisdiction. For the purposes of this Release of Claims, the term “Company
Group” shall mean the Company and its subsidiaries.
2.    Executive represents that he has not brought any charges, claims, demands,
suits or actions, known or unknown, in any forum, against the Released Parties
related to his employment or his termination (excluding any claims of Executive
in respect of his direct and indirect holdings of equity in the Company and its
subsidiaries or affiliates); provided, however, that Executive shall not be
prevented from challenging or seeking a determination in good faith of the
validity of this Release of Claims under ADEA or enforcing any rights he may
have under the terms of this Release of Claims or in respect of any claims of
Executive in respect of his direct and indirect holdings of equity in the
Company and its subsidiaries or affiliates.
3.    Executive acknowledges that he is subject to certain post-employment
restrictions under the terms of the Employment Agreement, including, without
limitation, a non-disparagement covenant pursuant to Section 7(a)(iii) of the
Employment Agreement and a confidentiality covenant pursuant to Section 8 of the
Employment Agreement and hereby reaffirms his obligations thereunder.
4.    Executive affirms that he has returned all of the Company’s property in
Executive’s possession, including, but not limited to, keys, credit cards,
cellular phones, computer equipment, software and peripherals and originals or
copies of books, records, or other information pertaining to the Company’s
business. In addition, Executive has returned all electronic documents or
records relating to the Company that Executive may have saved to any such
cellular phone, laptop computer or other electronic or storage device, whether
business or personal, including any presentations stored in hard copy or
electronically. Further, if Executive stored any information relating to the
Company on a personal computer or other storage device, Executive affirms that
he has permanently deleted such information; provided, however, that, prior to
deleting that information, Executive printed out one copy and provided it to the
Company.
5.    This Release of Claims shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles thereof that would direct the application of the laws of any other
jurisdiction.
6.    Each of the sections contained in this Release of Claims shall be
enforceable independently of every other section in this Release of Claims, and
the invalidity or unenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Release of Claims.

2



--------------------------------------------------------------------------------




7.    This Release of Claims, together with the Employment Agreement, represents
the complete agreement between Executive and the Company concerning the subject
matter in this Release of Claims and supersedes all prior agreements or
understandings, written or oral. This Release of Claims may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives. Executive acknowledges
that no representation, statement, promise, inducement, threat or suggestion has
been made by any of the Released Parties to influence Executive to sign this
Release of Claims except such statements as are expressly set forth herein or in
the Employment Agreement.
8.    EXECUTIVE ACKNOWLEDGES THAT HE IS RELEASING ALL CLAIMS UNDER ADEA AND HAS
BEEN ADVISED, IN WRITING, TO CONSULT WITH AN ATTORNEY OF HIS CHOICE PRIOR TO
SIGNING THIS RELEASE OF CLAIMS AND THAT HE HAS CAREFULLY READ AND SIGNED THIS
RELEASE OF CLAIMS KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL AS
HE DEEMED APPROPRIATE. IN ADDITION, EXECUTIVE ACKNOWLEDGES THAT THE
CONSIDERATION GIVEN FOR THIS RELEASE OF CLAIMS IS IN ADDITION TO ANYTHING OF
VALUE TO WHICH EXECUTIVE IS ALREADY ENTITLED, AND HE HAS BEEN PROVIDED WITH A
PERIOD OF UP TO [TWENTY-ONE (21)]/[FORTY-FIVE (45)]1 DAYS IN WHICH TO CONSIDER
WHETHER OR NOT TO ENTER INTO THIS RELEASE OF CLAIMS. FURTHER, EXECUTIVE
ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF HIS RIGHT TO REVOKE THIS RELEASE OF
CLAIMS DURING THE SEVEN (7)-DAY PERIOD FOLLOWING EXECUTION HEREOF, AND THAT THE
RELEASE OF CLAIMS SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE AND NEITHER THE
COMPANY NOR ANY OTHER PARTY IS OBLIGATED TO PROVIDE ANY PAYMENTS OR BENEFITS TO
EXECUTIVE UNTIL THE REVOCATION PERIOD HAS EXPIRED.
9.    Nothing contained herein shall be construed as an admission by the Company
Group of any liability of any kind to Executive, all such liability being
expressly denied except for obligations of the Company imposed by the Employment
Agreement which survive pursuant to this Release of Claims.
                        
John A. Kanas




Date:                 , 20__














 
 

1 To be determined at the time of termination.

3



--------------------------------------------------------------------------------

EXHIBIT A

BANKUNITED, INC.
2014 OMNIBUS EQUITY INCENTIVE PLAN
FORM PERFORMANCE UNIT AWARD AGREEMENT
THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”), is made effective as of [●],
2016 (the “Date of Grant”), by and between BankUnited, Inc., a Delaware
corporation (the “Company”), and [●] (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the BankUnited, Inc. 2014 Omnibus Equity
Incentive Plan (the “Plan”);
WHEREAS, the Administrator has determined that, pursuant to Section 10 of the
Plan, it is in the best interests of the Company and its shareholders to grant
the performance units (the “Performance Units”) provided for herein to the
Participant pursuant to the Plan and the terms set forth herein;
WHEREAS, the Company and Participant entered into an employment agreement dated
January [●], 2016 (the “Employment Agreement”), which includes certain
provisions relating to the Performance Units provided for herein; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have
meanings ascribed to such terms in the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of Performance Units.
(a)Subject to all of the terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant, as of the Date of Grant, an Award for
a target number of [●] Performance Units (the “Target Award”). Each Performance
Unit represents the right to receive one Share, subject to the terms and
conditions set forth in this Agreement and the Plan. The number of Performance
Units that the Participant actually earns for the Performance Period (as defined
below), up to a maximum of [●],1 will be determined by the level of achievement
of the Performance Goals in accordance with Exhibit A attached hereto.
(b)The Performance Units shall be credited to a separate account maintained for
the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.
 
 

1 Equal to 150% of the Target Award.

1



--------------------------------------------------------------------------------

EXHIBIT A

2.Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, [2016] and ending on
December 31, [2018].2 
3.Performance Goals.
(a)    The number of Performance Units earned by the Participant for the
Performance Period will be determined at the end of the Performance Period based
on the level of achievement of the Performance Goals in accordance with Exhibit
A. All determinations related to the Performance Units shall be made by the
Committee in its sole discretion.
(b)    Promptly following completion of the Performance Period (and no later
than sixty (60) days following the end of the Performance Period), the Committee
will review and certify in writing (i) whether, and to what extent, the
Performance Goals for the Performance Period have been achieved, and (ii) the
number of Performance Units that the Participant shall earn, if any, subject to
compliance with the requirements of Section 5. Such certification shall be
final, conclusive and binding on the Participant, and on all other persons, to
the maximum extent permitted by law.
4.Restrictions. neither the Performance Units nor any rights relating thereto
may be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of or encumbered, other than by will or by the laws of descent and distribution,
and shall be subject to a risk of forfeiture as described in Section 5, in each
case, until such time as the Performance Units are settled in accordance with
Section 7. Any attempt by the Participant to transfer any of the Performance
Units or any rights in respect of the Performance Units in violation of this
Section shall be null and void and without force or effect and upon any such
attempted transfer such Performance Units and all of the rights related thereto,
shall be immediately forfeited by the Participant without payment of any
consideration; provided, that the designation of a beneficiary shall not
constitute a sale, assignment, transfer, pledge, hypothecation, disposition or
encumbrance.
5.Vesting/Forfeiture.


(a)    General. Except as otherwise provided herein, the Performance Units are
subject to forfeiture until they vest. Except as otherwise provided herein, the
Performance Units will vest and become non-forfeitable on the last day of the
Performance Period, subject to (i) achievement of the Performance Goals set
forth in Exhibit A attached hereto, and (ii) the Participant’s continuous
service with the Company or any of its Affiliates from the Date of Grant through
the last day of the Performance Period. The number of Performance Units that
vest and become payable under this Agreement shall be determined by the
Committee and shall be rounded to the nearest whole Performance Unit. Once
vested, the Performance Units become “Vested Units.”






 
 

2 Each performance period will be 3 years.

2



--------------------------------------------------------------------------------

EXHIBIT A

(b)    Change in Control. Notwithstanding any other provisions in this Agreement
or the Plan to the contrary, upon the consummation of a Change in Control,
Section 5(a)(i) shall become inapplicable and all Performance Units shall
automatically convert to time-based restricted share units (“Converted RSUs”),
subject to the same vesting, forfeiture, payment, termination, and other terms,
conditions and restrictions as the Performance Units, other than with respect to
(i) dividend awards, which shall be governed by Section 6(c) and (ii) the
Performance Goals, which shall cease to apply. The number of Converted RSUs
shall be between 100% and 150% of the Target Award, determined in the sole
discretion of the Committee; provided, however, that if the Converted RSUs are
not assumed or substituted in connection with the Change in Control, 100% of the
Converted RSUs shall become Vested Units immediately on the date of such Change
in Control.


(c)    Termination. Upon termination of the Participant’s service to the Company
and its Affiliates, the Performance Units then held by the Participant shall
terminate immediately; provided, that if the Participant’s service to the
Company and its Affiliates is terminated at any time prior to the completion of
the Performance Period (i) by reason of the Participant’s “Disability” or death,
(ii) by the Company without “Cause” or (iii) by the Participant for “Good
Reason” (each, as defined in the Employment Agreement, as in effect on the Date
of Grant), the Performance Units shall remain outstanding through the completion
of the Performance Period and shall vest in accordance with Section 5(a). If the
Participant’s service to the Company and its Affiliates is terminated under the
circumstances described in (i)-(iii) of this Section 5(c), either on, prior to
or following a Change in Control, then, in each case, 100% of the Converted RSUs
shall become Vested Units on the later to occur of the (x) date of such Change
in Control and (y) termination date.


(d)    Expiration of the Employment Agreement. Upon termination of the
Participant’s service with the Company and its Affiliates for any reason on or
following the expiration of the Employment Agreement, the Performance Units
shall remain outstanding through the completion of the Performance Period and
shall vest in accordance with Section 5(a). If the Participant’s service to the
Company and its Affiliates is terminated either on, prior to or following a
Change in Control, then, in each case, 100% of the Converted RSUs shall become
Vested Units on the later to occur of the (x) date of such Change in Control and
(y) termination date.
6.Shareholder Rights; Dividend Awards.
(a)    Shareholder Rights. The Participant shall not have any rights as a
shareholder with respect to the Shares underlying the Performance Units unless
and until the Performance Units vest and are settled by the issuance of such
Shares. Upon and following settlement of the Performance Units in Shares, the
Participant shall be the record owner of such Shares unless and until such
Shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a shareholder of the Company

3



--------------------------------------------------------------------------------

EXHIBIT A

(including, without limitation, voting rights and the right to receive dividends
with respect to the Shares).
(b)    Dividend Award for Performance Units. If, prior to the settlement date,
the Company declares a dividend on the Shares, then, on the settlement date of
such Performance Units, the Company shall make an additional cash payment,
except as otherwise provided in Section 7(a)(ii) below, in an amount equal to
the aggregate per Share dividend declared following the Date of Grant through
the settlement date multiplied by the number of Shares underlying the Vested
Units.
(c)    Dividend Award for Converted RSUs. If, after conversion from Performance
Units to Converted RSUs but prior to the settlement date, the Company (or its
successor) declares a dividend on the Shares underlying the Converted RSUs,
then, on the settlement date of such Converted RSUs, the Company shall make an
additional cash payment, except as otherwise provided in Section 7(a)(ii) below,
in an amount equal to the aggregate per Share dividend declared following the
Date of Grant through the settlement date multiplied by the number of Shares
underlying the Converted RSU. Any such dividend award shall be subject to the
same vesting, forfeiture, payment, termination and other terms, conditions and
restrictions as the Converted RSUs. No dividend award in respect of a particular
dividend shall be granted with respect to any Converted RSUs which, as of the
record date for such dividend, have either been settled or terminated.
7.Settlement. Subject to Section 9 hereof, promptly following the vesting date,
and in any event no later than March 15 of the calendar year following the
calendar year in which such vesting occurs, the Company shall (a) issue and
deliver to the Participant (i) the number of Shares equal to the number of
Vested Units or, at the discretion of the Administrator, cash equal to the Fair
Market Value of such Shares on the date immediately preceding the settlement
date and (ii) cash equal to any dividend award (without interest thereon) or, at
the discretion of the Administrator, Shares having a Fair Market Value equal to
such dividend award (without interest thereon) and (b) enter the Participant’s
name on the books of the Company as the shareholder of record with respect to
the Shares delivered to the Participant.
8.No Right to Continued Employment. The granting of the Performance Units
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the employment of the Participant and shall not lessen
or affect the Company’s or any Affiliate’s right to terminate the employment of
such Participant.
9.Withholding. The Participant shall be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due under this Agreement or under the Plan or from any
compensation or other amount owing to the Participant the amount (in cash,
Shares, other securities or other property) of any applicable withholding taxes
in respect of the Performance Units or any other payment under this Agreement or
the Plan or with respect to the Performance Units and to take such other action
as may be necessary in the opinion of the Administrator to satisfy all
obligations for the payment of such withholding taxes.

4



--------------------------------------------------------------------------------

EXHIBIT A

10.Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
11.Governing Law/Jurisdiction. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein. Any suit, action or proceeding with
respect to this Agreement, or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York, and the Company and the Participant hereby submit to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding or judgment. The Participant and the Company hereby irrevocably waive
(a) any objections which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding arising out of or relating to this Agreement
brought in any court of competent jurisdiction in the State of New York, (b) any
claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum and (c) any right to a jury trial.
12.Performance Units Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Units are subject to the Plan, as may be
amended from time to time, and the terms and provisions of the Plan are hereby
incorporated herein by reference.
13.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
[signature page follows]

5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




BANKUNITED, INC.






By: ________________________________
Name:
Title:


 
Agreed and acknowledged:


____________________________________
Participant



    



--------------------------------------------------------------------------------






Exhibit A


The Performance Units will be awarded based on the achievement of three (3)
equally-weighted performance metrics measured over the Performance Period:


Metric 1
Metric 2
Metric 3
Metric
Weighting
Metric
Weighting
Metric
Weighting
Relative Operating Income Growth
33%
Relative 3-year Total Shareholder Return
33%
Relative Net Charge-off Ratio
33%



The percentile ranking for each metric will be averaged to calculate the average
percentile ranking (“APR”). The APR will determine payout as detailed in the
table below:


 
APR
(% of Target)
Payout
Performance Units
<Target
0-33%
0%
0
Target
34-66%
100%
[___]3
Maximum
67-100%
150%
[___]4





































 
 

3 Insert number of Performance Units with a value equal to $1,202,500 (Kanas) or
$525,000 (Singh) on the Date of Grant
4 Insert number of Performance Units with a value equal to $1,803,750 (Kanas) or
$787,500 (Singh) of base salary on the Date of Grant.








--------------------------------------------------------------------------------

EXHIBIT B

BANKUNITED, INC.
2014 OMNIBUS EQUITY INCENTIVE PLAN
FORM RESTRICTED SHARE UNIT AWARD AGREEMENT
THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), is made effective as of
[●], 2016 (the “Date of Grant”), by and between BankUnited, Inc., a Delaware
corporation (the “Company”), and [●] (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the BankUnited, Inc. 2014 Omnibus Equity
Incentive Plan (the “Plan”);
WHEREAS, the Administrator has determined that, pursuant to Section 10 of the
Plan, it is in the best interests of the Company and its shareholders to grant
the restricted share units (the “RSUs”) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein;
WHEREAS, the Company and Participant entered into an employment agreement dated
January [●], 2016 (the “Employment Agreement”), which includes certain
provisions relating to the RSUs provided for herein; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have
meanings ascribed to such terms in the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of RSUs.
(a)    Subject to all of the terms and conditions set forth in this Agreement,
the Company hereby grants to the Participant, as of the Date of Grant, [●] RSUs.
Each RSU represents the right to receive one Share, subject to the terms and
conditions set forth in this Agreement and the Plan.
(b)    The RSUs shall be credited to a separate account maintained for the
Participant on the books and records of the Company (the “Account”). All amounts
credited to the Account shall continue for all purposes to be part of the
general assets of the Company.
2.Restrictions. Neither the RSUs nor any rights relating thereto may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, other than by will or by the laws of descent and distribution, and
shall be subject to a risk of forfeiture as described in Section 3, in each
case, until such time as the RSUs are settled in accordance with Section 5. Any
attempt by the Participant to transfer any of the RSUs or any rights in respect
of the RSUs in violation of this Section shall be null and void and without
force or effect and upon any such attempted transfer such RSUs and all of the
rights related thereto shall be immediately forfeited by the Participant without
payment of any consideration; provided, that the designation of a ben




--------------------------------------------------------------------------------




eficiary shall not constitute a sale, assignment, transfer, pledge,
hypothecation, disposition or encumbrance.
3.Vesting/Forfeiture.


(a)    General. Except as otherwise provided herein, the RSUs shall vest with
respect to one-third (1/3) of the RSUs granted under this Agreement on each of
December 31st of the year in which the Date of Grant occurs and on December 31st
of each of the following two years, subject to the Participant’s continuous
service with the Company or any of its Affiliates on each such vesting date.
Once vested, the RSUs become “Vested Units.”


(b)    Change in Control. Notwithstanding any other provisions in this Agreement
to the contrary, one hundred percent (100%) of the RSUs shall become Vested
Units immediately upon the occurrence of a Change in Control.


(c)    Termination. Upon termination of the Participant’s service with the
Company and its Affiliates, the RSUs then held by the Participant, other than
any Vested Units, shall terminate immediately; provided, that if the
Participant’s service to the Company and its Affiliates is terminated at any
time prior to December 31st of the third year following the year in which the
Date of Grant occurs (i) by reason of the Participant’s “Disability” or death,
(ii) by the Company without “Cause” or (iii) by the Participant for “Good
Reason” (each, as defined in the Employment Agreement, as in effect on the Date
of Grant), one hundred percent (100%) of the RSUs shall become Vested Units
immediately upon the occurrence of such termination.


(d)    Expiration of the Employment Agreement. Upon termination of the
Participant’s service with the Company and its Affiliates for any reason on or
following the expiration of the Employment Agreement, one hundred percent (100%)
of the RSUs shall become Vested Units.
4.Shareholder Rights; Dividend Award.
(a)    Shareholder Rights. The Participant shall not have any rights as a
shareholder with respect to the Shares underlying the RSUs unless and until the
RSUs vest and are settled by the issuance of such Shares. Upon and following
settlement of the RSUs in Shares, the Participant shall be the record owner of
such Shares unless and until such Shares are sold or otherwise disposed of, and
as record owner shall be entitled to all rights of a shareholder of the Company
(including, without limitation, voting rights and the right to receive dividends
with respect to the Shares).
(b)    Dividend Award. If, prior to the applicable settlement date, the Company
declares a dividend on the Shares underlying the RSUs, then, on such settlement
date, the Company shall make an additional cash payment, except as otherwise
provided in Section 5(a)(ii), in an amount equal to the aggregate per Share
dividend declared following the Date of Grant through such settlement date
multiplied by the number of

2



--------------------------------------------------------------------------------




Shares underlying the Vested Units (the “Dividend Award”). The Dividend Award
shall be subject to the same vesting, forfeiture, payment, termination and other
terms, conditions and restrictions as the RSUs. No Dividend Award in respect of
a particular dividend shall be granted with respect to any RSUs which, as of the
record date for such dividend, have either been settled or terminated.
5.Settlement of RSUs. Subject to Section 7 hereof, promptly following the
vesting date, and in any event no later than March 15 of the calendar year
following the calendar year in which such vesting occurs, the Company shall
(a) issue and deliver to the Participant (i) the number of Shares equal to the
number of Vested Units or, at the discretion of the Administrator, cash equal to
the Fair Market Value of such Shares on the date immediately preceding the
settlement date and (ii) cash equal to the Dividend Award (without interest
thereon) or, at the discretion of the Administrator, Shares having a Fair Market
Value equal to the Dividend Award (without interest thereon); and (b) enter the
Participant’s name on the books of the Company as the shareholder of record with
respect to the Shares delivered to the Participant.
6.No Right to Continued Employment. The granting of the RSUs evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the employment of the Participant and shall not lessen or affect the
Company’s or any Affiliate’s right to terminate the employment of such
Participant.
7.Withholding. The Participant shall be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due under this Agreement or under the Plan or from any
compensation or other amount owing to the Participant the amount (in cash,
Shares, other securities or other property) of any applicable withholding taxes
in respect of the RSUs, Dividend Award or any other payment under this Agreement
or the Plan or with respect to the RSUs and to take such other action as may be
necessary in the opinion of the Administrator to satisfy all obligations for the
payment of such withholding taxes.
8.Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
9.Governing Law/Jurisdiction. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein. Any suit, action or proceeding with
respect to this Agreement, or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York, and the Company and the Participant hereby submit to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding or judgment. The Participant and the Company hereby irrevocably waive
(a) any objections which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding arising out of or relating to this Agreement
brought in any court of competent jurisdiction in the State of New York, (b) any
claim that any such suit, action or proceeding bro

3



--------------------------------------------------------------------------------




ught in any such court has been brought in any inconvenient forum and (c) any
right to a jury trial.
10.RSUs Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
The RSUs are subject to the Plan, as may be amended from time to time, and the
terms and provisions of the Plan are hereby incorporated herein by reference.
11.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
[signature page follows]

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




BANKUNITED, INC.






By: ________________________________
Name:
Title:


 
Agreed and acknowledged:


____________________________________
Participant






